 CONTRACTORS REDI-MIX, INCContractors Redi-Mix, Inc. and Carpenters DistrictCouncil of South Central Michigan, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Petitioner. Case 7-RC-15615June 25, 1980DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on November 13, 1979,1 and the RegionalDirector's report recommending disposition ofsame. The Board has reviewed the record in lightof the exceptions and brief, and hereby adopts theRegional Director's findings and recommendationsonly to the extent consistent herewith.The issue here involves the Employer's objectionbased on the posting of the Board's Notice of Elec-tion 1 day before the election. The relevant part ofthe Regional Director's report recommending thatthe Employer's objection be overruled and that thePetitioner be certified is attached as an appendix.We agree with the Regional Director that theEmployer's objection must be overruled. We find,however, that this case differs from the cases reliedon by the Regional Director because the partyfiling the objection relies on its own conduct asgrounds for setting aside the election.It is the Employer that contends that the electionmust be set aside because the election notice wasnot posted until the day before the election. Butthe Employer clearly contributed to this delay byfailing to post the notice until 3 days after receiv-ing it. Although this delay was not comparable tothe longer delays in Kilgore Corporation, 203 NLRB118 (1973), and Printhouse Company, Inc. andDennison Ticket, Printhouse Division, 246 NLRBNo. 112 (1979), neither did the Employer actpromptly and properly as did the employer in KaneIndustries, a Division of Chromalloy American Corpo-ration, 246 NLRB No. 111 (1979). In addition, al-though it is not necessary to the determinationhere, we note that there is no indication in therecord before us, including the Employer's brief,that the Employer requested before the electionthat the election be rescheduled. The objectingparty's failure to raise a matter both within itsi The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: six for, and two against, thePetitioner; there were three challenged ballots, an insufficient number toaffect the results.250 NLRB No. 22knowledge and control before the election under-mines its standing to raise that matter after theelection has been held.In view of the infirmities in the position of theobjecting party, the focus here must be limited tothe impact of the late posting on the employees.The Regional Director found that the employeeshad at least three opportunities prior to the electionto read the notice which was posted near theirtimeclock, that the parties independently apprisedthe employees of the details of the election ar-rangements, and that all active employees voted.While rescheduling the election might have been abetter course, we do not find that the relativelyshort posting period warrants rerunning the elec-tion now that it has been held.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Carpenters DistrictCouncil of South Central Michigan, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO, and that, pursuant to Section 9(a) ofthe National Labor Relations Act, as amended, thesaid labor organization is the exclusive representa-tive of all the employees in the following appropri-ate unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employ-ment, or other conditions of employment:All full-time and regular part-time carpenters,form setters and laborers employed by theEmployer at its facility located at 4246 E.Saginaw Highway, Grand Ledge, Michigan;but excluding office clerical employees, truckdrivers, yardmen, mechanics, lubemen, traindrivers, washboys, dispatchers, guards and su-pervisors as defined in the Act and all otheremployees.MEMBER PENELLO, concurring in the result:I join my colleagues in overruling the Employ-er's objection and certifying the Petitioner, but notfor the reasons stated by them. Rather, I adopt theRegional Director's report which, in relevant part,is attached as an appendix. However, I do not relyon Kilgore Corporation, 203 NLRB 118 (1973), orThermalloy Corp., 233 NLRB 428 (1977), inasmuchas I dissented in those cases.APPENDIXThe investigation disclosed that the Regional Officemailed official Board Notices of Election to the Employ-er on November 6, 1979.Ms. Kathy Bodke, a clerical employee of the Employ-er's received the Notice in the mail on Friday morning,121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 9, 1979, by 11:30 a.m., five days prior to theelection. When Ms. Bodke had sorted the mail and de-posited the Notices on the desk of Employer officialGary Love, Mr. Love had left the office to work in thefield. The copies of the Notice remained on Mr. Love'sdesk until Monday, November 12, 1979. The Employerposted two of these Notices at its Grand Ledge facilitybetween 9:00 a.m., and 11:00 a.m. on November 12, 1979.These Notices were posted in the drivers room near theemployees' time clock. The election was held on Novem-ber 13, 1979 between 3:00 p.m., and 4:00 p.m. The Em-ployer contends that the Notices were not posted in timeto allow the employees an adequate opportunity to readand reflect upon the information contained therein. ThePetitioner, on the other hand, maintains that the employ-ees were afforded through these Notices and by othermeans, sufficient time to familiarize themselves with theinformation concerning the mechanics of the election andtheir rights under the Act.The Notices of Election serve several purposes. Theycontain, among other things, information concerning pur-poses and the mechanics of the election, including thedate, time and place of the election, a description of thebargaining unit, and voter eligibility requirements. In ad-dition to the official Notices, the unit employees in thismatter were also afforded other means of enlightenmentas to election details. On or about October 17, 1979, theEmployer posted a sign delineating the date and pollinghours of the election next to the employees' time clock.The investigation disclosed that at least six of the eightemployees eligible to vote in the election saw this sign.The Employer also sent the unit employees letters datedOctober 29, 1979 which set out the date of the election.The Petitioner conducted meetings with employees onOctober 23 and November 6, 1979 at which the electiondetails were discussed. Finally, I note that all of the unitemployees who were on the Employer's active payroll atthe time of the election voted in the election on Novem-ber 13, 1979.Of course, the election arrangements are not the onlyinformation contained in the Notice of Election. TheNotice also described important information with respectto the rights of employees under the Act. The investiga-tion disclosed that in addition to the election notices per-taining to the election at issue here, the Employer postedthree official Board Notices of Election at the GrandLedge facility in around late October, 1979 for an elec-tion conducted on November 6, 1979 among employeesin a different appropriate unit. Two of these Noticeswere posted in the drivers' room near the timeclock andthe third was posted in the shop area. Although the No-vember 6 election did not directly involve the employeesherein, at least six of them saw these Notices and at leastfive of them read the portion of these Notices detailingemployee rights under the Act. Further, while theNotice for the election herein may have only beenposted on the morning of November 12, 1979 by the fail-ure of the objecting party to post them on the day of ar-rival, nevertheless the employees were afforded at leastthree opportunities to read these Notices the afternoon ofNovember 12 and the morning and afternoon of Novem-ber 13 as the employees punched out before they voted.More significantly, all seven of the employees in the unitwho were contacted recalled seeing these Notices; atleast four of them reviewed the employee rights portionsof the Notices and of those who did not, at least two didnot do so only because they had already read those por-tions on the Notices posted for the November 6 election.The Board has not established any demarcation line asto the length of time prior to an election that a Boardnotice must be posted; rather the Board has very recent-ly adopted a case-by-case approach, using as its yardstickwhether or not the eligible voters has adequate time toread and consider the information contained in the offi-cial Board notice. See, e.g., Printhouse Company, Inc.,and Dennision Ticker, Printhouse Division, 246 NLRB No.112; Kane Industries, a Division of Chromalloy AmericaCorp., 246 NLRB No. ll.While it might have been preferable in this case tohave had the election Notices posted for a longer periodof time, I, nevertheless, conclude that the relatively shortposting period does not compel the setting aside of theelection. I note that the voting unit was small and all ofthe unit employees had at least three opportunities priorto the election to view the Notices. All active unit em-ployees voted. Further, the parties also independentlyapprised the employees of the details of the election ar-rangements. Finally, 75% of the employees in the unitdid actually read the employees' rights portion on theNotices for their election and/or the Notices posted forthe November 6, 1979 election. There was no evidencethat any of the employees did not understand the pur-poses of the election or were not familar with the longestablished rights of employees. Printhouse Company,supra; Kane Industries, supra, Kingsport Press, Inc., 146NLRB 1111, 1112, fn. 4; Lloyd A. Fry Roofing Co., 121NLRB 1433, 1435; Pegwill Packing Company, 115 NLRB1151, 1152-54. Compare Kilgore Corporation, 203 NLRB118, Thermalloy Corp., 233 NLRB 428.122